NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10246

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00308-JAM-DB-1

 v.

KENDALL THRIFT,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Kendall Thrift appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Contrary to Thrift’s argument, the district court did not abuse its discretion



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by denying his motion.1 The district court considered Thrift’s offense conduct,

which involved a large amount of marijuana and a number of firearms, including

several stolen weapons. It reasonably concluded that, even if Thrift had

demonstrated “extraordinary and compelling reasons,” a reduced sentence was not

appropriate in light of the nature and circumstances of the offense, the need to

protect the public, and the need for the sentence to reflect the seriousness of the

offense. See 18 U.S.C. § 3582(c)(1)(A) (district court must consider the applicable

18 U.S.C. § 3553(a) sentencing factors when reviewing a motion for

compassionate release); see also 18 U.S.C. § 3553(a)(1), (a)(2)(A), (C) (setting

forth sentencing factors); United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir.

2018) (a district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       AFFIRMED.




1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept, for purposes of this appeal, the parties’ assertion that
the abuse of discretion standard also applies to denials under 18 U.S.C.
§ 3582(c)(1)(A).

                                            2                                      20-10246